     Case 3:20-cv-00626-WQH-RBB Document 16 Filed 07/02/20 PageID.45 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRIS LANGER,                                      Case No.: 3:20-cv-00626-WQH-RBB

12                                      Plaintiff,
                                                         ORDER
13    v.

14    ANH NGUYEN; TOM DO; Z&R
      HANNA INC., a California
15    Corporation; and Does 1-10,
16                                  Defendants.
17
     HAYES, Judge:
18
           Pursuant to Federal Rule of Civil Procedure 41(a)(2), the entire case is hereby ordered
19
     dismissed with prejudice.
20
      Dated: July 2, 2020
21
22
23
24
25
26
27
28

                                                     1
                                                                             3:20-cv-00626-WQH-RBB
